Citation Nr: 0112736	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-12 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
left foot injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to August 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 RO decision which 
denied a compensable evaluation for the veteran's service-
connected residuals of a fracture of the 5th left metatarsal.  

In August 2000, the veteran was afforded a videoconference 
hearing before the undersigned Acting Member of the Board.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected left 5th metatarsal 
fracture is currently manifested by pain which results in 
moderate disability.

3.  The veteran's impairment from residuals of a left 5th 
metatarsal fracture does not exceed that for a moderate foot 
injury.  



CONCLUSION OF LAW

The criteria for a 10 percent rating for residuals of a left 
5th metatarsal fracture have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Code 5284 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of his service medical records reveals that, in 
October 1983, the veteran fractured the 5th metatarsal of his 
left foot.  Subsequent records note the veteran's complaints 
of chronic left foot pain since the injury.  

At a VA examination in October 1984, the veteran complained 
of pain in the left little toe and left side of his foot.  
The diagnosis was that of status post fracture of the left 
5th metatarsal with residual pain, hammertoe deformity and 5th 
toe callus.  

In an April 1985 decision, the RO granted service connection 
for residuals of a fracture of the 5th metatarsal of the left 
foot and assigned a noncompensable evaluation.  

At a VA examination in October 1997, the veteran complained 
of left foot cramps and difficulty finding properly fitting 
shoes for his left foot.  No left foot weakness, stiffness, 
swelling, redness fatigability or lack of endurance was 
reported.  Objective findings revealed no significant 
difference between his two feet.  Passive and active movement 
of the toes and ankles was normal.  No significant pain was 
elicited on examination.  Normal gait was shown.  The 
diagnosis was that of fracture of the left 5th metatarsal 
with residual pain.  A hammertoe deformity was also noted.  
Left foot X-ray studies reflected a mild deformity at the 
base of the 5th metatarsal which was possibly related to 
history of remote fracture.  No acute bony or joint 
abnormality was shown.  

An October 1997 record notes a history of hammertoe deformity 
since active duty.  The veteran complained of chronic pain in 
the left foot with paresthesias and numbness which was 
intermittent.  The diagnostic assessment was that of reflex 
sympathetic dystrophy.  

A February 1998 private medical clinic note shows that the 
veteran was seen with complaints of increasing of bilateral 
foot pain, left greater than right.  Physical examination 
revealed 2/4 dorsalis pedis and posterior tibial pulses 
bilaterally.  The veteran also had severe rigid hammer 
digits, 2-5, bilaterally.  The veteran's left 5th 
metatarsophalangeal joint was completely displaced and 
dorsally contracted.  He reported shooting pain along the 
dorsal lateral aspect to the left foot consistent with nerve 
entrapment.  Diffuse hyperkeratotic lesions beneath his 
metatarsal heads 2-5, bilaterally bunion deformities were 
also shown.  Gait analysis showed extensor substitution 
during the swing phase of gait with a severe abducted foot 
position and severely pronated foot type, bilaterally.  The 
diagnostic assessment was rigid hammer digits and bunions, 
bilaterally.  The examiner recommended forefoot hammertoe 
surgery to properly align the metatarsophalangeal joints.  

VA medical records dated April to November 1998 reflect the 
veteran's complaints of continued left foot pain.  An April 
1998 record notes a left foot with hammertoes, 5th toe ulnar 
deviation and atrophy of the lateral foot.  A July 1998 
record shows bilateral hammertoes.  In November 1998, it was 
noted that he had a callous of the left 5th proximal 
interphalangeal joint, dorsally and tenderness to palpation 
of the left 5th base.  Pain was localized only at the 
metatarsophalangeal joint and did not radiate into the toes.  
The diagnoses included bilateral hammertoes and pain of the 
left 5th metatarsophalangeal joint secondary to post-
traumatic arthritis.  

A March 1999 VA medical record shows that the veteran 
complained of bilateral hammertoes and shooting pain of the 
left foot.  It was noted that he was prescribed non-steroidal 
anti-inflammatory drugs and orthotic and ankle braces for his 
symptoms.  The examiner noted a severe 5th toe deformity with 
tenderness over the 5th left metatarsophalangeal head.  
Tenderness and shooting pain with plantar flexion of the 5th 
digit was noted.  The diagnostic impression was that of left 
5th metatarsophalangeal arthritis and pes planus.  X-ray 
studies show mild pes planus and 5th toe hammertoe 
deformities, left greater than right, with no acute 
pathology.  

At a VA examination in May 1999, the veteran complained of 
shooting pain in the left foot from the left little toe along 
the lateral side towards the back of the foot when stepping 
or walking.  Numbness on prolonged standing was also 
reported.  The veteran demonstrated no pain on full flexion 
and extension of the toes.  No pain on pressure over the 
toes, particularly over the area of the 5th left metatarsal.  
The veteran had no weakness or swelling and his gait was 
normal.  No unusual shoe wear was noted.  The skin was of 
normal thickness and color.  The veteran had brisk dorsalis 
pedis pulses at 2+, bilaterally.  The diagnoses included 
healed fracture of the 5th metatarsal, mild hypesthesias, 
hammertoe deformity of the toes, bilaterally, and mild hallux 
valgus, bilaterally.  

At a VA neurology examination in May 1999, it was noted that 
superficial sensation was erratic in the feet, worse on the 
left.  Vibration and joint sense were normal in the feet.  
The diagnoses included history of severe frostbite with 
residual absent ankle reflexes and fluctuating irregular 
sensory loss in the feet, especially the toes.  History of 
the left foot fracture, probably unrelated to the above 
signs, was also noted.  

In an October 1999 decision, the RO granted service 
connection for residuals of cold injuries to the right and 
left feet and assigned a 30 percent rating for each.  

During the February 2000 RO hearing, the veteran testified 
that he had increasing left foot pain, due to the fracture in 
service.  He indicated that he wore special shoes and took 
medication for pain.  He said that surgery was recommended 
for his left foot condition.  

VA medical records dated May 2000 to July 2000 show continued 
treatment for left foot symptoms.  A June 2000 record notes 
severe plantar calluses and severe hammertoe and multiple 
digit deformities.  It was noted that a lesion under the left 
5th metatarsal head was related to the history of a 
metatarsal fracture that healed in a plantar-grade position.  
A July 2000 record shows the veteran's complaints of 5th toe 
deformity, progressive pain with walking, and shooting pain 
on the lateral area of the foot.  

During the August 2000 videoconference hearing, the veteran 
testified that he had constant shooting pain from his toe to 
the back of his left foot which had increased over the years.  
He related that he had a corn on the top of his left toe and 
calluses under the metatarsal.  He stated that he wore 
special shoes and took prescription medication for pain.  He 
reported that his private physician recommended surgery to 
address his foot disability.  The veteran indicated that he 
had more problems from left foot symptoms than from symptoms 
of his right and left foot cold injury residuals.  

Analysis

The veteran claims that a compensable rating is warranted for 
his service-connected residuals of a left 5th metatarsal 
fracture.  The RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  It is, however, the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Board notes initially that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  It is therefore necessary to consider 
whether the VA has fulfilled its duty to assist the claimant 
in regard to the issues that are the subject of this 
appellate decision.  

In doing so the Board must consider whether all development 
that could reasonably be considered to be helpful to the 
claimant in this appeal has been attempted and ascertain 
whether the notification requirements as applied to the 
appellant have been in compliance with the act.  After a 
careful review of the record in this case, the Board 
concludes that even though the RO did not have the benefit of 
the explicit provisions of the Veterans Claims Assistance Act 
of 2000 when it last considered the claim currently before 
the Board for appellate review, the VA's duties have been 
fulfilled in regard to this matter.  

First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096-97 (2000)(to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103.)  In a February 1998 statement of the case, 
the veteran was informed that the evidence of record did not 
indicate sufficient symptomatology to justify a compensable 
rating for his residuals of a left foot fracture.  In March 
2000, the veteran similarly was informed and additional 
information regarding the type of evidence required to 
justify an increased rating for the residuals of a left foot 
fracture was contained the supplemental statement of the 
case.  In view of the above, the Board concludes that the 
veteran was thoroughly and repeatedly informed of the 
information and evidence needed to support his claim.  The 
Board therefore believes that the VA complied with all 
notification requirements in this case.  

Second, the VA has a duty to assist the claimant in obtaining 
the evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096-97 (2000)(to be codified as amended at 
38 U.S.C. §  5103(a)).  The veteran submitted evidence in 
support of his claim including duplicate service medical 
records, records of private and VA medical treatment for his 
foot disability and VA examination reports dated in 1997 and 
1999 which also pertain to the residuals of a left foot 
fracture.  The claims folder has been carefully reviewed for 
all evidence pertaining to the issue of an increased 
evaluation for the residuals of a left foot fracture.  

The veteran is evaluated for his residuals of a fracture of 
the 5th left metatarsal under 38 C.F.R. § 4.71a, Diagnostic 
Code 5284, for foot injuries.  This code provides that 
residuals of a foot injury are rated 10 percent disabling 
when moderate, 20 percent disabling when moderately severe, 
and 30 percent disabling when severe.  38 C.F.R. § 4.71a, 
Code 5284.  When the requirements for a compensable rating 
are not shown, a noncompensable rating is assigned.  38 
C.F.R. § 4.31.  

The medical evidence of record reflects that the veteran has 
received continued treatment for his left foot disability.  
The 1997 VA examination reflected a diagnosis of left 5th 
metatarsal fracture with residual pain; however, no 
significant pain was elicited on examination.  X-ray studies 
revealed a mild deformity at the base of the 5th metatarsal.  
Private medical records dated in 1998 indicated that his left 
5th metatarsophalangeal joint was completely displaced and 
dorsally contracted.  Later VA medical records dated in 1999 
show a severe 5th toe deformity with tenderness over the left 
5th metatarsophalangeal head.  The 1999 VA examination noted 
the veteran's complaints of shooting pain and numbness of the 
left foot.  VA medical records dated in 2000 reflect that the 
veteran had a lesion under the left 5th metatarsal head 
related to the in-service fracture.  

The Board notes that service connection has been established 
for residuals of a cold injury of the right and left feet.  
Evidence of record, however, reveals the veteran's current 
complaints of shooting pain and clinical findings of severe 
left foot deformities which are solely related to the 
service-connected left foot fracture residuals.  The medical 
records show that complaints and findings pertaining to the 
residuals of a left foot fracture more closely approximate 
the criteria for a 10 percent evaluation under Code 5284.  
The evidence does not reflect clinical findings analogous to 
a moderately severe foot injury warranting a 20 percent 
rating.  Accordingly, with application of the benefit-of-the-
doubt rule (38 U.S.C.A. § 5107(b)), the Board concludes that 
an increased rating of 10 percent for the veteran's service-
connected residuals of a left 5th metatarsal fracture is 
granted under Code 5284.  The evidence does not show that the 
veteran meets the criteria for a higher rating under any 
other applicable code.  



ORDER

A 10 percent evaluation for residuals of a left 5th 
metatarsal fracture is granted.  




		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 

